                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

  JAMES LILES                                   §
                                                §
                                                §
                                                §
  v.                                            §        CIVIL ACTION NO. 6:19cv249
                                                §
                                                §
  WEILAND-KESSLER, LLC                          §

                          ORDER ADOPTING REPORT AND
                            RECOMMENDATION OF THE
                        UNITED STATES MAGISTRATE JUDGE


       The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of Defendant’s Motion for Partial Summary

Judgment has been presented for consideration. The Report and Recommendation (Dkt. No. 82),

filed on November 22, 2019, recommends that Defendant’s Motion for Partial Summary
     .
Judgment (Dkt. No. 42) be granted. No written objections have been filed. The Court

therefore ADOPTS the findings and conclusions of the Magistrate Judge as those of the Court.

       In light of the foregoing, it is ORDERED that Defendant’s Motion for Partial

Summary Judgment (Dkt. No. 42) is GRANTED. Any claims asserted by Plaintiff for: (1)

gross negligence; (2) negligent entrustment, negligent hiring/retention, and negligent

supervision; and (3) negligence per se are DISMISSED with prejudice.

       So ORDERED and SIGNED this 12th day of December, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
